Per Curiam. At the appellant’s request this case was set for oral argument on November 28, 1984. On November 26, 1984, the appellant filed a paper designated “Waiver of Oral Argument” to which the appellee filed a response stating it had no objection to the waiver of oral argument. We have treated the appellant’s paper as a motion to waive the oral argument and the motion has been granted. The case is withdrawn from submission and will be resubmitted when it reaches its proper place on the docket. Mayfield, J., dissents.